NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SANOFI-AVENTIS, SANOFI-SYNTHELABO, INC.,
AND BRISTOL-MYERS SQUIBB SANOFI
PHARMACEUTICALS HOLDING PARTNERSHIP,
Plaintiffs-Appellees,
V.
APOTEX INC. AND APOTEX CORP.,
Defen,dan,ts-Appellants.
2011-1048
Appea1 from the United States District C0urt for the
S0uthern DiStrict of NeW Y0rk in case n0. 02-CV-2255,
Judge Sidney H. Stein.
ON MOTION
Bef0re RADER, ChiefJudge.
0 R D E R
Ap0tex Inc. and Ap0tex C0rp. move to take judicial
notice of three documents filed in a district court proceed-
ing, FTC u. Brist0l-Myers Squ,ibb Compcm_'y, N0. 1:09-cv-
00576 (D.D.C., 1\/latch 26, 2009), and for leave to file a

SANOFI-AVENTIS V. APOTEX 2
supplemental appendix with those three documents
Sanofi-Synthelabo et al. oppose in part.
Judicial notice may be appropriate with respect to
public documents and decisions of other courts However,
the relevance of such materials is left to the discretion of
the merits panel
Accordingly,
IT IS 0RDERED THAT2
The motion to take judicial notice and for leave to file
a supplemental appendix is granted A copy of this order
shall be transmitted to the merits panel assigned to hear
this case.
FoR THE CoI`JR'i‘
APR 1 1 2011 /s/ Jan Horba1__\;
Date Jan I'Iorbaly
Clerk
cc: R0bert B. Breisblatt, Esq. F"_Eo
_ _ U.S. COURT 0 PEALS FOR
Evan R Chesler, Esq _mE FEDE;A.?_PClRCun
s24
APR 1 1 2011
.|AIlI)lBAl.¥
C|.EII{